PER CURIAM.
We find no error in the dismissal of appellant’s claims for any damage caused by a loss of power and interruption of electric service. Such damages are clearly barred by the applicable Florida Power & Light tariff. Landrum v. Florida Power & Light Co., 505 So.2d 552 (Fla. 3d DCA), rev. denied, 513 So.2d 1061 (1987). However, the final judgment is reversed to the limited extent that the plaintiff seeks recovery for physical property damage, if any, directly caused by the fire and/or smoke itself. We remand for further proceedings consistent with this opinion.
ANSTEAD and STONE, JJ., and FENNELLY, JOHN E., Associate Judge, concur.